Exhibit Autoliv Adjusts Guidance Accelerates Action Program (Stockholm, December 12, 2008) – – – Autoliv Inc. – the global leader in automotive safety systems – today announced being ahead of schedule in reducing costs. However, the reductions in global light vehicle production for the current quarter will be significantly worse than previously anticipated. Consequently, the Company is adjusting its financial guidance. Autoliv’s margin performance in October and November was in line with the Company’s guidance.
